— Order unanimously reversed, without costs, and motion denied. Memorandum: County Court was without authority to order the release of Grand Jury minutes for use by a private litigant in preparing a civil lawsuit (see Matter of City of Buffalo [Cosgrove], 57 AD2d 47, 50; Albert v Zahner’s Sales Co., 51 AD2d 541; cf. Jones v State of New York, 79 AD2d 273; see, generally, People v Di Napoli, 27 NY2d 229; Matter of Carey [Fischer], 68 AD2d 220). (Appeal from order of Onondaga County Court, Burke, J. — release Grand Jury minutes.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.